Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Line 17 is terminated with a period (.) but should be terminated with a semicolon (;).  Appropriate correction is required.
Allowable Subject Matter
Claims 4, 7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a wire configured to be inserted into an inside of the steering part from the steering wheel and extended to simultaneously penetrate both the stationary part surrounding an outside of the steering part and the steering part as required by Claim 4.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein an insertion protrusion is provided at an end of the steering part, and an insertion groove extending along a sliding direction of the sliding part is provided on an outer circumference surface of the sliding part so that the sliding part slides in a state where the insertion protrusion is inserted into the insertion groove, in order to prevent a relative rotation between the steering part and the sliding part as required by Claim 7.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a control part coupled to the sliding part to be relatively movable to vary an opening degree of an outlet of the flow path in a position where the outlet is provided as required by Claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (2005/0189185) in view of Treadway (9,174,692).
Consider Claim 1, Turner discloses a shock absorber structure, comprising: a stationary part (26); a steering part (12, 14, 16, 18) extending in a longitudinal direction and rotatably coupled to the stationary part (26) by a rotation axis in the longitudinal direction; a sliding part (28, 30) which forms an internal space (52) containing fluid (gas) between the steering part (12, 14, 16, 18) and the sliding part (28, 30) and is slidably coupled to the steering part in a direction in which the steering part extends; an elastic body (216) having both ends that are respectively coupled to the steering part and the sliding part to support the steering part (12, 14, 16, 18) and the sliding part (28, 30) and maintain the internal space between the steering part and the sliding part; a flow path (212) formed in the sliding part and configured to communicate the internal space between the steering part and the sliding part with an outside so that the fluid can flow; and a steered wheel (40) rotatably connected to the sliding part (28, 30) but does not disclose wherein the steered wheel is a driving wheel.
Treadway discloses wherein the steered wheel (108) is a driving wheel (C8, L 34-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Turner by further providing a powered wheel as taught by Treadway in order to allow the user to travel comfortably without fatigue (C18, L6-9).
Consider Claim 2, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches wherein the stationary part (26) surrounds a part of the steering part (12, 14, 16, 18) from the outside, and is coupled to the steering part through a bearing positioned between the steering part and the steering part.
Consider Claim 3, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches wherein the steering (12, 14, 16, 18) part penetrate the stationary part (26), and is integrally connected to a steering wheel (24) so as to rotate with the steering wheel (22, 24).
Consider Claim 5, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches wherein the steering part (12, 14, 16, 18) has an inwardly indented space (inside of 12, 14), and the sliding part (28, 30) in a state in which a part of the sliding part is inserted into an inside of the steering part is coupled to the steering part so as to be slidable with each other.
Consider Claim 6, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches further comprising: a sealing member (94) fixed to an end of the steering part (12, 14) so as to seal a gap between an inner circumference surface of the steering part and an outer circumference surface of the sliding part.
Consider Claim 8, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches wherein a hollow shaft is provided by forming a guide shaft (210) protruding toward the internal space in a central portion in one of the steering part and the sliding part, and by forming a guide hole (58) protruding toward the internal space and sliding with the guide shaft inserted thereinto in the central portion in a remaining one of the steering part and the sliding part.
Consider Claim 9, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches comprising: a stopper (208) preventing sliding between the steering part and the sliding part, the stopper being positioned at an end of the hollow shaft or a position corresponding to an end of the guide shaft (210) in the steering part, or at the end of the guide shaft (210) or a position corresponding to the end of the hollow shaft in the sliding part.
Consider Claim 12, Turner, as modified, teaches all the features of the claimed invention, as described above, and further teaches wherein an outlet of the flow path (212) is configured to have an orifice structure (valve).
Consider Claim 14, Turner discloses a mobility device, comprising: a shock absorber structure, comprising: a stationary part (26); a steering part (12, 14, 16, 18) extending in a longitudinal direction and rotatably coupled to the stationary part (26) by a rotation axis in the longitudinal direction; a sliding part (28, 30) which forms an internal space (52) containing fluid (gas) between the steering part (12, 14, 16, 18) and the sliding part (28, 30) and is slidably coupled to the steering part in a direction in which the steering part extends; an elastic body (216) having both ends that are respectively coupled to the steering part and the sliding part to support the steering part (12, 14, 16, 18) and the sliding part (28, 30) and maintain the internal space between the steering part and the sliding part; a flow path (212) formed in the sliding part and configured to communicate the internal space between the steering part and the sliding part with an outside so that the fluid can flow; and a steered wheel (40) rotatably connected to the sliding part (28, 30), the mobility device further comprising: wherein the steering part (12, 14, 16, 18) penetrate the stationary part (26), and is integrally connected to a steering wheel (24) so as to rotate with the steering wheel; a steering wheel (24) penetrating the stationary part (26), and integrally connected to the steering part (12, 14, 16 ,18) so as to rotate with the steering part; but does not disclose wherein the steered wheel is a driving wheel or a deck extending from the stationary part or integrally connected to the stationary part and having an area on which feet of an occupant are placed; and an auxiliary wheel rotatably coupled to the deck part.
Treadway discloses wherein the steered wheel (108) is a driving wheel  (C8, L 34-36) and a deck (112) extending from the stationary part or integrally connected to the stationary part (102) and having an area on which feet of an occupant are placed; and an auxiliary wheel (110) rotatably coupled to the deck part.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Turner by further providing a powered wheel, deck and auxiliary wheel as taught by Treadway in order to allow the user to travel comfortably without fatigue (C18, L6-9).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner (2005/0189185) in view of Treadway (9,174,692) and further in view of Fox (6,604,751).
Consider Claim 10, Turner, as modified, teaches all the features of the claimed invention, as described above, but does not disclose wherein the flow path includes: a first flow path allowing a flow of the fluid discharged to the outside from the internal space between the steering part and the sliding part; and a second flow path allowing a flow of the fluid from the outside into the internal space between the steering part and the sliding part.
Fox discloses wherein the flow path includes: a first flow path (360) allowing a flow of the fluid discharged to the outside (266) from the internal space (262) between the steering part and the sliding part; and a second flow path (276) allowing a flow of the fluid from the outside (266) into the internal space (262) between the steering part and the sliding part.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Turner by further comprising flow paths as taught by fox in order to improve the damping characteristics of the device.
Consider Claim 11, Turner, as modified, teaches all the features of the claimed invention, as described above, but does not disclose wherein a check valve is provided in the flow path to allow the fluid to flow in only one direction.
Fox teaches wherein a check valve (274) is provided in the flow path to allow the fluid to flow in only one direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Turner by further comprising a check valve as taught by fox in order to improve the damping characteristics of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618